[Cite as Blue v. Blue, 2012-Ohio-4777.]


                                       COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                              :   JUDGES:
ALLAN M. BLUE                                 :   W. Scott Gwin, P.J.
                                              :   Sheila G. Farmer, J.
                      Appellant-Petitioner    :   Julie A. Edwards, J.
                                              :
-vs-                                          :   Case No. 11 CAF 10 0101
                                              :
                                              :
JOYCE M. BLUE                                 :   OPINION

                      Appellee-Petitioner




CHARACTER OF PROCEEDING:                           Civil Appeal from Delaware County
                                                   Court of Common Pleas, Domestic
                                                   Relations Division, Case No.
                                                   05 DS D 10 0470

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            October 8, 2012

APPEARANCES:

For Appellant-Petitioner                           For Appellee-Petitioner

ALLAN M. BLUE                                      GARY J. GOTTFRIED
100 Old Wilson Bridge Road, Suite 214              608 Office Parkway, Suite B
Worthington, Ohio 43085                            Westerville, Ohio 43082
[Cite as Blue v. Blue, 2012-Ohio-4777.]


Edwards, J.

        {¶1}     Defendant-appellant, Allan Blue, appeals from the October 5, 2011,

Judgment Entry of the Delaware County Court of Common Pleas, Domestic Relations

Division that reaffirmed the trial court’s approval of the parties’ Dissolution Decree.

                                STATEMENT OF THE FACTS AND CASE

        {¶2}     Appellant Allan Blue and appellee Joyce Blue were married on December

22, 1979. No children were born as issue of such marriage.

        {¶3}     On October 19, 2005, appellee filed a complaint for divorce against

appellant. On August 22, 2006, a Decree of Dissolution of Marriage was filed that

approved and incorporated the parties’ Separation Agreement. The Decree, which was

signed by the parties and counsel for the parties, was not actually signed by the trial

court judge. Rather, the Magistrate signed the trial court judge’s name and then put the

magistrate’s initials after the signature.

        {¶4}     On May 26, 2011, this Court issued our decision in Miller v. Miller, 5th Dist.

No. 10 CAF 09 0074, 2011-Ohio-2649, also a Delaware County case. In such case,

this Court held that a Judgment Entry Decree of Divorce upon which the magistrate had

signed the judge’s name and then initialed the signature with her own initials was not a

final, appealable order because it was not signed by the trial court pursuant to Civ.R.

58.

        {¶5}     In response to the Miller case, the trial court, in the case sub judice, on

October 5, 2011, issued a “Judgment Entry Reaffirming Approval of Dissolution

Decree.” The trial court, in such Entry stated as follows: “The above-captioned case
Delaware County App. Case No. 11 CAF 10 0101                                             3


contains an Agreed Decree of Dissolution that was signed pursuant to delegated

authority.

       {¶6}   “The judge granted specific authority to the Magistrate to sign his name on

those entries where the parties agreed, and to file each on the dates time-stamped

thereon. Upon review of the Case Record, the prior approval is reaffirmed effective the

date of the original filing of August 22, 2006.

       {¶7}   “WHEREFORE IT IS HEREBY ORDERED ADJUDGED AND DECREED

that pursuant to the review of the Record, the undersigned Judge hereby substitutes his

original signature below for the delegated signature on the Agreed Decree Dissolution

of Marriage; under the same terms and conditions as contained in the incorporated

Agreed Decree of August 22, 2006, and effective date of the original filing. The parties

are granted a Dissolution under the original date of filing of the Decree of Dissolution of

August 22, 2006.”

       {¶8}   Appellant now appeals from the October 5, 2011 Judgment Entry, raising

the following assignments of error:

       {¶9}   “I. THE TRIAL COURT ERRED WHEN IT ENTERED THE DECREE OF

DISSOLUTION AS A FINAL APPEALABLE ORDER BECAUSE THE ENTRY DID NOT

ADHERE TO THE MANDATES OF CIV.R. 58.

       {¶10} “II. THE TRIAL COURT ERRED WHEN IT ENTERED THE DECREE OF

DISSOLUTION AS A FINAL APPEALABLE ORDER BECAUSE THE ENTRY DID NOT

ADHERE TO THE MANDATES OF CIV.R. 53.

       {¶11} “III. THE TRIAL COURT ERRED WHEN IT ENTERED A JUDGMENT

ENTRY REAFFIRMING APPROVAL OF THE DISSOLUTION DECREE AS A
Delaware County App. Case No. 11 CAF 10 0101                                             4


JUDGMENT ENTRY BECAUSE THE DISSOLUTION DECREE DID NOT ADHERE TO

THE MANDATES OF CIV.R. 58.

      {¶12} “IV. THE TRIAL COURT ERRED WHEN IT ENTERED THE JUDGMENT

ENTRY REAFFIRMING APPROVAL OF THE DISSOLUTION WITHOUT NOTICE TO

THE PARTIES AND WITHOUT CONDUCTING AN EVIDENTIARY HEARING.

      {¶13} “V. THE TRIAL COURT ERRED WHEN IT ENTERED A JUDGMENT

ENTRY FINDING THAT THE DECREE IN THE FLORIDA COURT WAS RES

JUDICATA BECAUSE THE ENTRY THE FLORIDA COURT WAS TRYING TO

ENFORCE WAS NOT A FINAL APPEALABLE ORDER.”

                                               I, II

      {¶14} Appellant, in his first and second assignments of error, argues that the

August 22, 2006, Decree of Dissolution of Marriage was not a final, appealable order

because it did not adhere to the mandates of Civ.R. 58 or 53. Appellant specifically

argues that the August 22, 2006 Decree was not a final appealable order because it

was not signed by the trial court, but rather was signed by the Magistrate who signed

the trial court judge’s name and then placed the magistrate’s initials after the signature.

Appellant also argues that the Magistrate did not have authority under Civ.R. 53 to do

so.

      {¶15} On June 27, 2012, the Ohio Supreme Court, in Miller v. Nelson-Miller, 132

Ohio St.3d 381, 2012-Ohio-2845, 972 N.E.2d 568, held in the syllabus that in a court

that properly has jurisdiction over the subject matter and the parties, the court’s

noncompliance with the ministerial duties of Civ.R. 58(A) renders that judgment

voidable rather than void. The Ohio Supreme Court, in Miller held, that “the lack of a
Delaware County App. Case No. 11 CAF 10 0101                                              5


valid signature is an irregularity that has no bearing on the subject matter jurisdiction of

the trial court and renders the judgment voidable rather than void.” Id. at ¶17. Based

on Miller, we find that the trial court’s August 22, 2006 Decree was voidable. Because

appellant did not timely appeal from the August 22, 2006, Decree, we hold that

appellant’s attempted collateral attack on the trial court’s voidable judgment entry in

2011 was untimely and improper. See Miller, supra.

       {¶16} Appellant’s first and second assignments of error are, therefore, overruled.

                                              III, IV

       {¶17} Appellant, in his third assignment of error, argues that the trial court erred

in entering its October 5, 2011 “Judgment Entry Reaffirming Approval of Dissolution

Decree”    because the original Decree did not adhere to the mandates of Civ.R. 58.

Appellant, in his fourth assignment of error, argues that the trial court erred in entering

the October 5, 2011, Judgment Entry without notice to the parties and without

conducting an evidentiary hearing.

       {¶18} Based on our disposition of appellant’s first and second assignments of

error, appellant’s third and fourth assignments of error are overruled.

                                                V

       {¶19} Appellant, in his fifth assignment of error, argues that the trial court erred

when it entered a Judgment Entry on March 30, 2011, approving and adopting the

Magistrate’s Decision of November 16, 2010.

       {¶20} After both parties filed motions for contempt against one another, a

hearing before the Magistrate was held in June of 2010. Appellant, in his motion, had
Delaware County App. Case No. 11 CAF 10 0101                                            6


alleged that appellee violated the parties’ Separation Agreement by failing to live in and

maintain real property located in Coral Gables, Florida.

       {¶21} The Magistrate, in his November 16, 2010, Decision, stated, in relevant

part, as follows:

       {¶22} “On December 17, 2009 the Circuit court of the 11th Judicial Circuit in and

for Miami Dade County Florida issued a decision which ordered the sale of 625 Puerta

Avenue, Coral Gables, Florida. The real estate was sold for $615,000 and the net

proceeds from the sale were paid to the Trustee in Bankruptcy for Husband. The same

issues, parties and arguments which were before the 11th Judicial Circuit in and for

Miami Dade County Florida with regard to the real estate known as 625 Puerta Avenue,

Coral Gables, Florida have already been adjudicated by that Court.

       {¶23} “Therefore, Petitioner Husband’s Motion for a Citation in Contempt is

overruled in accordance with the doctrine of res judicata.”

       {¶24} Pursuant to a Judgment Entry filed on March 30, 2011, the trial court

approved and adopted the Magistrate’s Decision.

       {¶25} Appellant now argues that because the August 22, 2006, Dissolution

Decree was not a final, appealable order, there was no judgment to be enforced in the

Florida court. However, as is stated above, the August 22, 2006 Decree was a final,

appealable order. Appellant did not timely appeal from the same. Moreover, as noted

by appellee in its brief, appellant did not timely appeal from the trial court’s March 30,

2011, Judgment Entry. While the trial court’s Judgment Entry was filed on March 30,

2011, appellant did not file his Notice of Appeal until October 31, 2011. Appellant’s

appeal was, therefore, untimely pursuant to App.R. 4(A).
Delaware County App. Case No. 11 CAF 10 0101                                   7


      {¶26} Appellant’s fifth assignment of error is, therefore, overruled.

      {¶27} Accordingly, the judgment of the Delaware County Court of Common

Pleas, Domestic Relations Division, is affirmed.




By: Edwards, J.

Gwin, P.J. and

Farmer, J. concur

                                                   ______________________________



                                                   ______________________________



                                                   ______________________________

                                                                JUDGES

JAE/d0627
[Cite as Blue v. Blue, 2012-Ohio-4777.]


             IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


ALLAN M. BLUE                                   :
                                                :
                         Appellant-Petitioner   :
                                                :
                                                :
-vs-                                            :       JUDGMENT ENTRY
                                                :
JOYCE M. BLUE                                   :
                                                :
                          Appellee-Petitioner   :       CASE NO. 11 CAF 10 0101




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Delaware County Court of Common Pleas, Domestic Relations

Division, is affirmed. Costs assessed to appellant.




                                                    _________________________________


                                                    _________________________________


                                                    _________________________________

                                                                 JUDGES